Name: Decision (EU) 2017/1632 of the European Parliament of 27 April 2017 on the closure of the accounts of the eighth, ninth, tenth and eleventh European Development Funds for the financial year 2015
 Type: Decision
 Subject Matter: cooperation policy;  budget;  EU finance;  accounting
 Date Published: 2017-09-29

 29.9.2017 EN Official Journal of the European Union L 252/159 DECISION (EU) 2017/1632 OF THE EUROPEAN PARLIAMENT of 27 April 2017 on the closure of the accounts of the eighth, ninth, tenth and eleventh European Development Funds for the financial year 2015 THE EUROPEAN PARLIAMENT,  having regard to the financial statements and revenue and expenditure accounts for the eighth, ninth, tenth and eleventh European Development Funds for the financial year 2015 (COM(2016) 485  C8-0326/2016),  having regard to the financial information on the European Development Funds (COM(2016) 386),  having regard to the Court of Auditors' annual report on the activities funded by the eighth, ninth, tenth and eleventh European Development Funds for the financial year 2015, together with the Commission's replies (1),  having regard to the statement of assurance (2) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2015, pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to the Council's recommendations of 21 February 2017 on discharge to be given to the Commission in respect of the implementation of the operations of the European Development Funds for the financial year 2015 (05376/2017-C8-0081/2017, 05377/2017-C8-0082/2017, 05378/2017-C8-0083/2017, 05379/2017-C8-0084/2017),  having regard to the Commission's report on the follow-up to the discharge for the 2014 financial year (COM(2016) 674), and to the accompanying Commission staff working document (SWD(2016) 338 and SWD(2016) 339),  having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (3) and amended in Ouagadougou, Burkina Faso, on 22 June 2010 (4),  having regard to Council Decision 2013/755/EU of 25 November 2013 on the association of the overseas countries and territories with the European Union (Overseas Association Decision) (5),  having regard to Article 33 of the Internal Agreement of 20 December 1995 between the representatives of the Governments of the Member States, meeting within the Council, on the financing and administration of the Community aid under the Second Financial Protocol to the fourth ACP-EC Convention (6),  having regard to Article 32 of the Internal Agreement of 18 September 2000 between Representatives of the Governments of the Member States, meeting within the Council, on the Financing and Administration of Community Aid under the Financial Protocol to the Partnership Agreement between the African, Caribbean and Pacific States and the European Community and its Member States signed in Cotonou (Benin) on 23 June 2000 and the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the EC Treaty applies (7),  having regard to Article 11 of the Internal Agreement of 17 July 2006 between the Representatives of the Governments of the Member States, meeting within the Council, on the financing of Community aid under the multiannual financial framework for the period 2008 to 2013 in accordance with the ACP-EC Partnership Agreement and on the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the EC Treaty applies (8),  having regard to Article 11 of the Internal Agreement of 24 and 26 June 2013 between the Representatives of the Governments of the Member States of the European Union, meeting within the Council, on the financing of European Union aid under the multiannual financial framework for the period 2014 to 2020 in accordance with the ACP-EU Partnership Agreement and on the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the Treaty on the Functioning of the European Union applies (9),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Article 74 of the Financial Regulation of 16 June 1998 applicable to development finance cooperation under the fourth ACP-EC Convention (10),  having regard to Article 119 of the Financial Regulation of 27 March 2003 applicable to the ninth European Development Fund (11),  having regard to Article 50 of Council Regulation (EC) No 215/2008 of 18 February 2008 on the Financial Regulation applicable to the tenth European Development Fund (12),  having regard to Article 48 of Council Regulation (EU) 2015/323 of 2 March 2015 on the Financial Regulation applicable to the eleventh European Development Fund (13),  having regard to Rule 93 and the third indent of Rule 94 of, and Annex IV to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development (A8-0125/2017), 1. Approves the closure of the accounts of the eighth, ninth, tenth and eleventh European Development Funds for the financial year 2015; 2. Instructs its President to forward this decision and the resolution forming an integral part of it to the Council, the Commission, the Court of Auditors and the European Investment Bank, and to arrange for their publication in the Official Journal of the European Union (L series). The President Antonio TAJANI The Secretary-General Klaus WELLE (1) OJ C 375, 13.10.2016, p. 287. (2) OJ C 375, 13.10.2016, p. 297. (3) OJ L 317, 15.12.2000, p. 3. (4) OJ L 287, 4.11.2010, p. 3. (5) OJ L 344, 19.12.2013, p. 1. (6) OJ L 156, 29.5.1998, p. 108. (7) OJ L 317, 15.12.2000, p. 355. (8) OJ L 247, 9.9.2006, p. 32. (9) OJ L 210, 6.8.2013, p. 1. (10) OJ L 191, 7.7.1998, p. 53. (11) OJ L 83, 1.4.2003, p. 1. (12) OJ L 78, 19.3.2008, p. 1. (13) OJ L 58, 3.3.2015, p. 17.